Evaluation of EU sanctions as part of the EU's actions and policies in the area of human rights (debate)
The next item is the report by Hélène Flautre, on behalf of the Committee on Foreign Affairs, on the evaluation of EU sanctions as part of the EU's actions and policies in the area of human rights .
rapporteur. - (FR) Mr President, the Russian Foreign Affairs Minister Mr Lavrov accused Mr Kouchner of having a 'sick imagination' when he talked about sanctions against Russia. It was on this 'imagination' that I was asked to work during this report. I would like to thank the Commission and the Council, which proved perfectly available and helpful.
What is today's debate on sanctions in fact about? It is essentially about two things: the first is a critique of the use of sanctions to punish dirty rotten scoundrels on the international scene, namely anyone who tries to block my strategic interests: politicised sanctions with double standards. The second critique considers the fact that sanctions are not effective, essentially because they have perverse effects, people always get round them, and they should therefore not be used. The purpose of this report is not to call for more sanctions, or for harsher sanctions, or for sanctions to be abandoned. It is essential for us to find out what conditions make sanctions effective and the aim of this report is actually to examine them from all angles.
Effective in relation to what? In relation to what we are trying to achieve. As regards violations of human rights or international or humanitarian law, what we must aim for is a change in the behaviour of those being targeted. That is the key point. Sanctions are neither a punishment nor the application of a kind of European criminal code for international use. Sanctions are, politically, a tricky tool to handle and are very demanding to implement, and they seek to achieve a change in practices and behaviour.
Very reluctant to go for all-out sanctions, the EU is currently maintaining 31 sanctions regimes against third countries or entities, mostly arms embargoes and targeted sanctions designed to have maximum impact on the entities whose behaviour they intend to influence, while limiting as far as possible any harmful humanitarian effects. On the face of it, this is something positive but I cannot tell you any more at this stage. The EU continues to act without ever having carried out any overall impact assessments. We therefore remain rather powerless to evaluate the ability of our sanctions to solve crises and promote human rights.
The aim of this report is therefore to speak up for a more transparent, more consistent and therefore more credible European sanctions policy.
The first essential job is to undertake an evaluation exercise. The second is to adopt a stringent method, through prior studies of specific situations where sanctions are required to decide the best response to bring about a change.
Over the last few days, you have been through the measures at the EU's disposal to influence the Russian authorities, for example. The positive conclusion we can draw is that the stated objective is clear and can be evaluated practically. That is, compliance with the six points of the agreement. It has to be this way in all circumstances. It is essential to include clear benchmarks, which should, until the end - and that sometimes means for a long time - remain necessary and sufficient conditions to be met for the sanctions to be lifted. These benchmarks therefore need to be realistic and objectively measurable.
Although the arms embargo imposed on China after Tiananmen is perfectly legitimate, we should not be surprised if it is not having any positive effects since the European Union did not make the lifting of the embargo dependent on any particular demands.
All too often, the sanctions policy is vague and flexible, swayed by the political contingencies of the most influential Member States or the commercial or geopolitical importance of the targeted entity. That is why, to give the EU's policy credibility, I am proposing the creation of a network of independent experts responsible for helping the Commission with the difficult job it does, under incredible circumstances since it has almost no resources to do this.
Make no mistake. I am not talking about taking away the Council's prerogatives of political impetus or the Commission's right of proposal; I am simply talking about offering the guarantee of an informed decision.
However, that is not all. Sanctions are an instrument. They are one instrument of many - I am referring back to the first two reports by the Subcommittee on Human Rights - a comprehensive and integrated policy needs to be developed; there can be no effective sanctions without a human rights strategy for the country in question. Sanctions must be discussed at all levels and the monitoring mechanisms, for example the 'human rights' clause, must be used to the full.
All sanctions against a country must be accompanied by visible, and therefore political, but also concrete support for human rights defenders in the country. That is also one of the report's key points.
To finish, this report also considers that any voluntary and irreversible damage to the environment generates human rights violations and it therefore asks for its inclusion among the reasons for applying sanctions. It recalls that EU sanctions are not just against third countries but also against physical and legal entities such as mercenaries or indeed multinationals, which defy international law by operating almost with impunity. In short, this report tries to respond to the current nature of world crises.
President-in-Office of the Council. - (FR) Mr President, Commissioner, Mrs Flautre, ladies and gentlemen, first I would like to express our gratitude for the job done by the parliamentary committees, and in particular by Mrs Flautre as chairman of the Subcommittee on Human Rights.
It is an important job, primarily because the relationship between the use of restrictive measures and human rights is a prominent issue, which attracted the attention of the various players on the international scene again recently - as you mentioned, Mrs Flautre. I feel it is worth mentioning that, within the framework of the common foreign and security policy, one of the aims of restrictive measures remains the foundation of democracy and the rule of law, as well as respect for human rights and fundamental freedoms. Yet it is right to question, as we are doing and as you have done in your report, the possible impact of such measures on the fundamental rights of those individuals who are subject to them. That is why, ladies and gentlemen, the Council has drafted a concept paper on restrictive measures, entitled 'Basic principles on the use of restrictive measures', which mentions the attention paid to, I quote 'full respect of human rights and the rule of law [...] in full conformity with our obligations under international law'. Obviously this commitment remains at the heart of our priorities.
It should not be forgotten that the use of restrictive measures is not limited to human rights policy. It is one of many tools available to the foreign and security policy and there are other objectives, apart from defence and human rights, which concern peacekeeping, strengthening international security, protecting fundamental interests and reinforcing the security of the EU, or simply promoting international cooperation.
Sanctions should therefore - as you pointed out - be part of an integrated, comprehensive approach to a country, which in parallel should include political dialogue, incentives, conditionality and other foreign policy instruments and, from that point of view, I am delighted that the report converges with the Council's idea that all its instruments, including restrictive measures, should be deployed flexibly.
You will understand that it is not easy to make a comparative analysis by looking at the different sanctions regimes and using the human rights situation in each country as the only benchmark. It is important not to take a regime of restrictive measures out of context, or when implementing these measures, to believe that everything will fall into place automatically.
When applying restrictive measures as part of the fight against terrorism, the measures are primarily aimed at preventing acts of terrorism, particularly anything that could contribute to the financing of these acts. The lists are well known; they are published, as are the measures they lead to.
One of the conditions for the continuation of this system rests on two pillars: the first is that these measures need to be credible, which means that great care must be taken with updating these lists so that they reflect reality. The second is respect for the rule of law, and consequently for a number of fundamental principles: the transparency of procedures, the possibility of taking legal action and the right to defence.
In this debate, - I am sorry to go on, but this is particularly topical - we naturally have to take note of the Court of Justice judgment given this morning which, from 3 December, cancels the effects of a Community regulation freezing funds in application of a Security Council resolution, against two plaintiffs because they could not find out why they had been included on terrorist lists. What we find is that the Court is not preventing the Council from taking new measures to freeze funds provided that those concerned can access information about why they have been targeted by these measures, either at the time the measure is taken or as soon as possible after the decision has been made.
We also note that the Court of Justice judgment specifies that the primacy of United Nations Security Council resolutions is not challenged and that it is therefore on this basis that the regulations will be modified before 3 December, having first informed Parliament.
The report by Mrs Flautre deals more specifically with the mechanism for evaluating sanctions, asking the Council for an evaluation or an impact assessment of the EU's sanctions policy. I want to point out that the Council is prepared to do this, and particularly to ensure that experiences are exchanged and national best practices for the application of restrictive measures are developed. Experience acquired in the design and implementation of measures in different contexts continually feeds into each political debate we have in the Council, and the Council also conducts in-depth discussions on the pertinence, nature and anticipated effectiveness of sanctions, relying on reports by European Union heads of mission and on observations sent in by the Member States.
On the nature of sanctions, we are therefore pleased that our views converge with those of the report and particularly that the preference is for targeted sanctions over generalised sanctions. We have noted that the report invites the Council and Commission to take a varied approach - which could be summed up as a carrot and stick approach - which indeed we believe is the approach that should be taken.
We also agree with the report's analysis of the importance of international cooperation, which is what underpins credibility. We give particular priority to action taken within a United Nations framework. In the Council, we ensure that, based on United Nations resolutions and measures decided in the Security Council, there is alignment with the countries closest to the European Union. We also ensure that the issue of sanctions is raised in political dialogue meetings and the consultations on human rights which we hold with a number of target countries.
Finally, in this draft report, the European Parliament expresses the wish to be involved in all the stages of the process leading to the design, implementation and review of restrictive measures. The Council is fully aware of this and is delighted by the keen interest shown by the European Parliament in EU sanctions policy. That is why the Council is particularly keen to ensure Parliament is kept regularly informed of events affecting this domain.
To finish, I would like to applaud the European Parliament's commitment in this area and encourage it to make the most of the parliamentary contacts it has with third countries to improve understanding of the European Union's sanctions regime and explore the possibilities of coordinated action to promote human rights. It is for these reasons that I am so pleased with the report Mrs Flautre has just presented to us.
Member of the Commission. - (FR) Mr President, President-in-office of the Council, Mrs Flautre, ladies and gentlemen, the Commission was interested to read the report on the application of sanctions and on the evaluation of sanctions in the area of human rights. Sanctions are one of the European Union's most effective instruments for promoting respect for human rights in third countries, and they have been applied for this purpose notably in Belarus, China, Myanmar, Uzbekistan, the former Yugoslavia and Zimbabwe, to mention only a few of the more important examples.
The Commission is pleased that this debate is being held on the implementation and evaluation of this important instrument for the common foreign and security policy. As the President said - while fully aware that the policy has a number of objectives - any decision to apply sanctions under the CFSP must be taken after evaluating and weighing up a number of objective interests. That is why an evaluation of the consistency of the sanctions policy must be conducted, not only to look at third countries' human rights records but also to take account of the other objectives and criteria of the CFSP.
The systematic, unilateral and, you could say automatic application of sanctions against any country whose politicians do not fully respect human rights does not seem desirable. The European Union has to take account of the impact on relations with countries that are the target of sanctions, since sanctions are economic as much as political. Nevertheless, we need not only to take account of the impact on our diplomatic relations but also to evaluate the impact on the international activities of our economic operators. Generally speaking, sanctions must be targeted and affect only the leaders of the countries concerned, sparing populations already suffering as a result of failure to respect human rights. Furthermore, when sanctions are agreed, we also need to decide the benchmarks that will be used to lift them - the 'exit strategy' - while retaining a small amount of flexibility for cases where the third countries concerned fulfil most of the benchmarks but not all.
I am also keen to point out that the purpose of sanctions is not to replace judicial proceedings against those responsible for human rights violations. These crimes fall within the competence of the courts, including the International Criminal Court. However, sanctions do aim to achieve policy changes within a third country, for example to promote respect for human rights in the legal system of the country concerned. They therefore pursue an objective of change and may be lifted when the policies of the country concerned change. For example, the European Union applied sanctions on the former Yugoslavia in support of the International Criminal Court.
We believe it is important to promote respect for human rights in third countries and we keep a constant watch on what is applied in third countries. In each case, it would be necessary to identify from among all the possible instruments, those that will naturally be most effective. An in-depth analysis of the application of sanctions to promote policies that respect human rights consequently seems to us a worthwhile policy and I would therefore like to thank you, Mrs Flautre, for having taken the initiative.
rapporteur for the opinion of the Committee on Development. - Mr President, as rapporteur for the opinion of the Committee on Development on this report, I would like to state that the European Union should use this remarkable tool of external policy with wisdom and prudence. No matter what the circumstances or the type of sanctions applied, there is always the potential of negative side effects that could generate regrettable situations.
I strongly believe that sanctions should apply only when diplomatic persuasion has failed, and, in order to be efficient, the EU must always have a comprehensive assessment of the situation, a coherent strategy and an accurate evaluation of the results. To uphold credibility and avoid the accusation of double standards, the EU has to be able to justify the adoption or non-adoption of sanctions based primarily on human rights grounds and arguments of effectiveness. I think it is crucial that, by imposing sanctions, the European Union reveals its strengths and not its weaknesses.
on behalf of the PPE-DE Group. - (IT) Mr President, ladies and gentlemen, I am speaking on behalf of my group on the Flautre report to confirm here what has already been voiced by the committee: on the whole we welcome the text, particularly after a few modifications and, dare I say it, improvements resulting from our amendments, which were accepted by Mrs Flautre. We would like to thank her for being so open-minded.
This report adds interesting new elements and brings a new approach to the subject (i.e. the environment as sufficient grounds for adopting restrictive measures). My group wanted to underline the importance of establishing clear conditions, achievable objectives and adequate reference parameters when the sanctions are applied. To make them more effective, I have also tried to emphasise that these should be as targeted as possible - Commissioner Ferrero-Waldner said so herself a minute ago. These sanctions do not involve civilians, for example, they do not entail indiscriminate measures that would result in the isolation of the population. One paragraph of the report states that UN sanctions are preferable to European Union sanctions.
On this point, clarification is probably needed to show that this priority does not prevent the European Union from adopting its own sanctions for particular situations where these measures would be more direct and easier to apply in terms of time, specificity and geographical proximity, according to the principle of subsidiarity.
With the cross-party compromise amendment, it is now established that in the fight against terrorism, the secret services, custodians of the infamous blacklists that we discussed here in Parliament a short while ago, must be able to act with the necessary discretion for the system to function properly. Furthermore, they are called secret services precisely because they must be able to operate in secret - although not with impunity, and not in violation of international laws.
Evidently, the European Union must carry out a political assessment of the sanctions. The actions that we take must have a significant impact, without which the procedures for sanctions must themselves be reviewed. However, the report proposes that networks of independent experts should be set up to assess these sanctions, as Mrs Flautre described in her speech.
Our group would prefer the Council to take the proper decisions itself, since it is more competent and has more authority than external experts when it comes to a system which is not controlled by governments. It is in this spirit that we are proposing to vote against the new amendment that is to be tabled tomorrow in the Chamber by the Group of the Greens/European Free Alliance, the Socialist Group in the European Parliament and the Group of the Alliance of Liberals and Democrats for Europe. While on the whole we welcome the work carried out, my group, Madam President, will be voting in favour of the Flautre report. We offer the rapporteur our congratulations.
Mr President, first I should like to thank Mrs Flautre and congratulate her on her excellent work. However, I must at the same time express my disappointment and that of our group that the report was significantly altered during the voting on amendments in the relevant committee.
Sanctions are a further means at our disposal for protecting human rights around the world. The crucial thing, however, is that these sanctions themselves should not constitute a violation of human rights: in trying to resolve an injustice, we should not respond with an even greater injustice.
We must also give attention to better-targeted economic measures that respect humanitarian international law. For this reason, I attach great importance to the provision made in the report for a mechanism allowing judicial review during the enforcement of sanctions, and also the rapporteur's idea of creating a network of experts who will make proposals to the Council regarding the most appropriate restrictive measures.
Former practices, such as embargoes on medicines and other essentials, affect the population indiscriminately, especially children. They can only be condemned as unacceptable.
Similarly, the decisions of the competent judicial institutions must be enforced. The Council and the Commission must ultimately review the procedure for inclusion on the EU terrorism blacklist, so that the fundamental rights of blacklisted individuals or organisations are respected and the EU's credibility as a champion of human rights around the world is protected.
It is particularly important that we guarantee the effectiveness of sanctions and arrive at a shared understanding of this issue within the Union, and also that we secure cooperation with other international organisations such as the African Union and ASEAN, which are often closer to the problem areas.
However, in addition to adopting and enforcing sanctions, there must be specific provisions concerning the lifting of sanctions. There is a need for ongoing monitoring and set terms, so that the aim of the sanctions can be better understood and can be ended when the aim is achieved. Such an approach enhances the effectiveness of sanctions and gives our policy credibility.
Lastly, I should like to point out that I originally felt there should be no reference to specific countries. However, since the choice has been made to mention some countries in the text, I think it is essential that we should not forget Palestine. Here there is a telling inconsistency in European policy. It supports the spread of democracy in the world, but has chosen to impose EU sanctions against the Palestinian Government, which came into being through demonstrably free and democratic elections.
Sanctions are not a means of changing the world, but they can be an important tool for compelling countries that violate international law and human rights to change their policy. It is sufficient that sanctions are targeted, justified and subject to constant review and assessment.
Mr President, ladies and gentlemen, I would like to thank the rapporteur for the work she has done. I believe that the proposal to identify more homogenous criteria for the sanctions policy comes at the right time. I would particularly like to emphasise a specific element contained in paragraph 6 of the report concerning environmental crime and damage, where it is proposed that this type of voluntary act should also be subject to sanctions. I believe that this proposal should be given serious consideration.
For the rest, evidently the limitation of the sanctions policy is often its inconsistency, but it is especially linked with the limitations of the EU common foreign and security policy: the stronger and more coherent that policy is, and the more it can be said to exist, the stronger and more coherent a set of sanctions will be. Our problem, in the European Union, is that we are often too timid. It is sometimes so difficult to find the necessary cross-party consensus between Member States to lift sanctions that we find ourselves unable and powerless to act. Allow me to take this opportunity, before the French Presidency, of reminding everyone how in a regime such as Myanmar, it is clear that to exclude energy from the list of sanctions would make those sanctions much less effective.
There is also the question of human rights and democracy, which should be made a priority of international policy and therefore also a priority of sanction policies. This is not the case, because of the issue raised in paragraphs 18 and 19 of the Flautre report, namely the cooperation agreements containing clauses and rules that impose respect for human rights. These are binding clauses for the European Union, and yet these clauses are systematically ignored.
Therefore, before we come to sanctions, we must first identify the mechanisms to enforce these clauses. We are in talks again with Vietnam and other Asian countries. We must identify mechanisms - even gradual mechanisms - to avoid sanctions - I have almost finished, Mr President - but we can only do this if we respect the legality of the clauses and written agreements that the EU has signed.
Mr President, it is no accident that the term 'sanctions' stands undefined in international law. This is an instrument of pressure that is difficult to capture precisely. Consequently the rapporteur's ambitious proposals to harmonise the principles of use of sanctions are even harder to achieve. They could also be counter-productive.
Sanctions are an indispensable instrument of EU foreign policy. In view of the EU's broad competences in trade and border control, they are of considerable importance for implementing objectives in the spheres of both security and the defence of human rights. This is why sanctions are part of our foreign policy instrument palette, and this is why we do not shirk from applying them in a fairly free and, at times, inappropriate way. Instead of subjecting sanctions to some kind of rigid set of rules, we should, in the name of the efficacy of our impact on world politics, leave their application to sagacious political evaluation. With this general reservation, our political group supports the report.
Mr President, the double standards and the lack of specific evaluation and monitoring tools that tend to characterise the European Union's foreign policy in terms of sanctions are now one of the most serious threats to European credibility.
On numerous occasions these sanctions or restrictive measures, as they are also called, are based more on particular likes and dislikes than on a clear, coherent and convincing strategy, the objective of which should be not only to ensure the security of the European Union, as established in the objectives of the CFSP, but also to improve the situation of human rights, fundamental freedoms, the rule of law and good governance in the world, as laid down in Article 11 of the Treaty on European Union.
This requires that evaluations and studies of the impact of the sanctions system be undertaken immediately in order to equip us with a policy that is both legitimate and effective in terms of sanction systems.
This, in short, is the objective of the Flautre report. The basis of the report, as it emerged from the work of the Human Rights Subcommittee, is reasonably good, and it has some elements that I believe are essential. For example, it insists on the fact that the Council, by adopting the above-mentioned Basic Principles on the Use of Restrictive Measures, has committed itself to doing so as part of a comprehensive approach, which should have room for tools such as human rights and democracy clauses, the system of generalised preferences and development aid.
It also reiterates the request that the Council of the European Union should immediately adopt a common position on controlling arms exports that will make the current Code of Conduct in this area legally binding, as we have repeatedly approved in this House in the past.
However, some aspects that I consider to be key were left out of the report and I hope that they can be incorporated in the debate and the vote in plenary tomorrow.
Firstly, with regard to the blacklists, in the context of the fight against terrorism they need to be reviewed so that human rights and fundamental legal guarantees are respected for those that are on them.
Secondly, as has also already been said, I am in favour of the Commission setting up a network of independent experts responsible for proposing the most appropriate restrictive measures to the Council based on the situation, producing regular reports on the development of the situation on the basis of the criteria and objectives established, and, if appropriate, proposing improvements in the application of sanctions.
Mr President, ladies and gentlemen, I should like to congratulate Mrs Flautre on her excellent work. However, this was misrepresented, at least in part, by the Committee on Foreign Affairs during the vote, which caused the Socialist Group in the European Parliament and the Group of the Greens/European Free Alliance to abstain, while only the Group of the European People's Party (Christian Democrats) and European Democrats and the Group of the Alliance of Liberals and Democrats for Europe approved the substantially amended text, precisely because the adoption of a series of amendments tabled by them altered its political balance. I also recall that my group, the Confederal Group of the European United Left/Nordic Green Left, voted against this in committee.
As a group, we recognise that the 13 amendments tabled, even if adopted, cannot alter the political tone of the report. Therefore, although we will be voting in favour of the majority of the amendments, our final vote remains critical.
In our opinion, the problem is that international relations must be founded on dialogue and mutual respect, even if there is a difference of opinion. Sanctions such as these must be the last resort available to Member States and international organisations, yet the report hails them as the principal instrument of EU foreign policy.
We also believe that priority should be given to so-called positive incentive measures. A country must be rewarded if it undertakes to promote and respect human rights by signing specific economic, trade and financial agreements. Instead, however, the report places the emphasis on negative measures, which strangely enough are always against the usual suspects, such as Cuba. These examples show how flawed the sanctions policy is.
In short, we need more cooperation and less unilateral punishment. Not even the European Union has a monopoly on rights, as demonstrated by the insufferable way in which we treat migrants and Roma. Perhaps we should sanction ourselves!
on behalf of the IND/DEM Group. - (NL) Mr President, the rapporteur considers it important that the European sanctions policy be assessed in the first instance, and be reassessed in the second instance (see paragraph 11). European action in the form of sanctions can indeed have positive value if it brings a real improvement in the human rights situation in the relevant partner country. Therefore, thorough assessment is indeed important in order to examine the effectiveness of the sanctions policy.
The Council and the Commission must enter into a serious debate on the use of the sanctions policy, however. After all, as Mrs Flautre has already rightly noted, it is difficult to impose effective sanctions in the absence of a clear framework. I ask myself whether unanimous sanctions are even possible in view of the various Member States of the Union - the case of Cuba, and also of Zimbabwe, spring to mind here. In view of the possibility, also advocated by Mrs Flautre, of reassessing the sanctions policy, it is doubtful whether the sanctions policy is indeed such an appropriate instrument.
In short, in order to improve the security and human rights situation in the Union's partner countries, it is important that we give some thought to the correct instrument. For example, could serious violations of freedom of religion in China and India prompt the European Union to take genuine formal action? Currently, rethinking European action in this kind of case is more appropriate than hasty reassessment of the sanctions policy.
Apart from that, I hope to support the Flautre report provided that a number of amendments are not adopted.
(NL) Mr President, allow me to start with some words of criticism. I think that it is rather cynical to make repeated reference, in a report on human rights, to the need to apply a number of provisions of the Treaty of Lisbon. As we all know, the Treaty was rejected in a democratic referendum in Ireland, and the reason it was rejected only in Ireland is that no other country has granted citizens the human right to give their democratic opinion on this Treaty. Besides, Lisbon was merely a carbon copy of a European constitution that had already been crushed in referendums in France and the Netherlands. Let us therefore begin by respecting the human rights of our own voters and no longer systematically referring to a treaty that has been voted down and is legally dead.
A second criticism is that this report is chock-full of good intentions, but the reality is rather different. We have just seen the end of the Olympic Games in China, where all our European democrats joined in standing side by side with a communist regime in a repeat performance of Nazi Germany in 1936. In these circumstances, it may be advisable for us to observe a couple of months' ashamed silence - although I do admit that the report in its present form can be described as remarkably balanced by the standards of this House, and rightly criticises a large number of matters such as the situation in Cuba and Zimbabwe. However, it lacks a serious warning regarding worldwide Islamisation, which poses a threat to all the freedoms forming the very basis of our society.
Finally, a further objection regarding a matter close to my heart. In our own European countries, particularly my home country, Belgium, we are increasingly seeing muzzling laws that restrict freedom of expression and even introduce prison sentences for opinions constituting an offence, particularly in matters of immigration and Islamisation. I consider this a particularly worrying development and think that, in this regard, we must fight tooth and nail - including in this House, when we discuss human rights - to defend freedom of expression in our own EU Member States, too.
These have been three critical remarks on a report that, for the rest, is certainly not the worst we have seen here, and which we shall support provided no unacceptable amendments are adopted tomorrow.
(LT) It is obvious that opinions on the political impact of sanctions vary greatly. There are cases where sanctions on a ruling regime cause suffering to innocent people, indirectly encouraging a shadow economy and black market. In some cases the danger of human rights violations can occur owing to the inclusion of people's names on blacklists. The credibility of sanctions is further compromised by the fact that they are imposed using double standards, depending on the strategic importance of the EU partner. The most recent example is the EU's failure to impose any sanctions on Russia, even though Russia had violated rules of international law by invading the territory of a sovereign country - Georgia - under the pretence of defending its citizens. However, sanctions still remain one of the weapons in the EU arsenal. In my opinion, sanctions are and should remain an integral part of the common foreign and security policy, or, to be more exact, a means of supporting human rights and democracy.
Understandably, the EU is trying to use the 'carrot and stick' method and avoid having to impose sanctions. However, they should be imposed if necessary, and it is very important that sanctions play a wider, more consistent role in the strategy for protecting human rights.
The rapporteur, Mrs Flautre, has mentioned the China arms embargo imposed in the wake of the Tiananmen Square Massacre. There are suggestions to lift the embargo; however, ladies and gentlemen, so far we have received no explanation for the Tiananmen Square Massacre, which shook the free world, nor any apology for it. Why, then, should this sanction be lifted? I would like to point out that, with regard to the imposition of sanctions, the European Union should cooperate more closely with other countries and international organisations and coordinate its policy and actions with a view to making the sanctions more effective.
(CS) Ladies and gentlemen, sanctions form an integral part of the European Union's Common Foreign and Security Policy in upholding the observance of human rights and preserving democracy and sovereignty. Although the European Union has been using many and varied sanctions for almost 20 years, no evaluation or study of the impacts of the EU sanctions policy has ever been undertaken. I therefore welcome Hélène Flautre's report as an important contribution in this field. I also welcome its many conclusions.
I too am of the view that it is essential to strengthen the European Union's expertise and analytical capabilities in the evaluation of sanctions. Ratification of the Lisbon Treaty and the creation of a European Foreign Service would provide a good opportunity for this. Sanctions, if used, should form part of a global concept for foreign policy, in other words, they should not be used in isolation, just on their own, without regard to the other instruments of foreign policy and without cooperation with the other players in the international system. Sanctions should also be accompanied by positive measures and stimuli to support human rights and to support civil society and democracy. Finally, sanctions should not be linked to humanitarian aid. Sanctions should be directed against actual people, for example with a view to restricting their movements or confiscating their assets, and not against the victims of their malicious behaviour.
(PL) Mr President, sanctions are an important tool in foreign policy. They undoubtedly led to the fall of apartheid in the Republic of South Africa. In fact I am a beneficiary of sanctions myself, in so far as in 1983, as a result of an amnesty enforced by sanctions, I was released from jail, although sadly not for long.
They do, however, very often fail, as can be seen from the examples of Zimbabwe and Cuba. Economic sanctions are often used to justify difficulties that are primarily the result of incompetent dictatorial government.
There is, however, one type of sanction that does not give rise to such propaganda opportunities. This is a ban on entry into the European Union. It cannot, however, embrace only representatives of the highest authorities, as is the case with Belarus, for example; it must also take in individuals from the middle level of the apparatus of repression and violation of human rights. Then ordinary people will see that the measures taken are not targeted at them, but at the apparatus of dictatorial power.
(LV) I would like to commend the attempts by Mrs Flautre to strengthen the European Union's capability and increase its authority. I have no doubt that sanctions need to be applied flexibly, but at the same time the rapporteur also points to the inadmissibility of double standards. Lack of consistency threatens the credibility of Europe's sanctions and policies. The European Union compromises itself if it introduces a sanctions regime and then breaches it itself, as is the case regarding Robert Mugabe. The European Union not infrequently treats non-EU countries differently. That has its consequences. The EU's acquiescent stance on the Georgia issue gave rise in Russia to a real explosion of enthusiasm. In their opinion, military aggression is the best instrument for protecting human rights. Certainly, throughout the world differing values hold sway. The CFSP's toothlessness is proof of the fact that the EU is led by business interests. When we assess it in practical terms, this must be the case. Unfortunately, it increases the sense of impunity on the part of certain major powers, and their awareness that they can violate international rights. Today's double standards will give rise to even more problems in the future.
(NL) Mr President, sanctions were a suitable instrument to gradually put an end to the worst forms of colonial rule and to apartheid in South Africa and Southern Rhodesia. In the past, it was always the opponents of change who rejected sanctions and above all called attention to the negative side effects. On the other hand, the representatives of the poor and oppressed in those countries pointed out that they accepted the disadvantages of the boycott as the price that had to be paid for their liberation.
The sustained economic boycott of the hideous regime of Saddam Hussein in Iraq has taught us that such boycotts can also sometimes result in the inhabitants of the relevant country becoming isolated and afraid of the outside world and supporting their government. A boycott certainly does not help to push the wishes of the outside world through against domestic public opinion, but it is and remains an appropriate means of supporting suppressed public opinion and the fight for improvement in a country. If we make a sharp distinction along these lines, sanctions remain a useful instrument to bring about more equality and democracy.
(HU) Thank you for the floor, Mr President. I feel that the evaluation of Union measures and sanctions that form part of Union policies is extremely important in the area of human rights, especially at such a tense time, which currently means the Georgian crisis, and was preceded by the question of Tibet or even Zimbabwe. I would therefore like to congratulate Mrs Flautre on her report. This policy of sanctions is based on well-defined principles of human rights and international law, which are fortified by numerous UN and Union documents.
The problems occur not at the level of principles but at the level of their application in practice, where we are experiencing a lack of consistency, effectiveness and balance. Systematic enforcement of human rights criteria is essential in preserving the credibility of the Union. I find consistency to be wanting, since it is often a victim of daily political interests. Unified action is just as crucial. There is no point in us having common standards if there are major deviations between the different Member States in their practical application. For example, whilst the EU defended the protection of human rights in the case of Tibet, the Union has a Member State that expels Tibetan refugees. In the interests of political effectiveness, we must construct a policy of sanctions that is transparent, unified and has well-defined aims. In addition to unified action, rapid or even immediate reaction is also important. We can see that the diplomatic wrangling makes a joke not only of our policy of sanctions but also of the whole Union. However, all of this will achieve its sole objective if it is accompanied by positive measures that support the relevant civil society. Thank you for your attention.
(RO) I hope this report will play an important role in strengthening the European policy on applying Community sanctions.
I believe it is essential to have more cohesion between Member States in the future, both during the decision-making process as regards sanctions and in relation to their correct application. If we want the European Union to be a strong and respected presence on the international stage and its actions, including as regards sanctions, to have the biggest possible impact, it is essential to demonstrate great solidarity and avoid using different units of measurements.
It is essential that sanctions affect as little as possible the population of countries whose political regions are subject to sanctions. Let's not make those peoples suffer twice, as long as they are already victims of oppressive regimes or corrupt governments. I am glad that Madam Commissioner has also emphasized this aspect.
Last but not least, I would like to bring up the matter of the opportunity of sanctions. At the beginning of this week, we were facing a specific case: the Georgian crisis and the position of the 27 Member States toward Russia. The results of Monday's Summit are subject to heated debates, precisely due to the discrepancy between the firm and almost vehement tone of the attitude expressed and the reticence to resort to sanctions.
I consider that, as long as things can still be remedied and dialogue can prevent the deterioration of the situation, sanctions should remain the last measure to resort to.
(ES) Mr President, the thoughts raised in this report on the issue of sanctions are very welcome. It is obvious that the issue needs some serious thought: too many times sanctions have proven to be entirely futile and, in many cases, entirely unfair; too many times they have harmed the weakest in society.
Why do fishermen in Mauritania have to pay for the fact that, suddenly, there has been a coup in their country? Where is the sense in that? The sanctions should therefore be reviewed and analysed: both the concept itself and its application.
Moreover, when they are imposed too frequently, and incoherently, as the European Union does, they lose credibility and so does the European Union. It is one thing to take into account our own interests and quite another for this to be the barometer for whether or not to impose sanctions.
It is essential that we have specific monitoring of the effectiveness of these measures; it is essential that we promote intelligent sanction methods, so that they affect those responsible for human rights violations directly and personally. We are learning from what the United States have done in North Korea and the freezing of bank accounts in Macao. We are studying this example, which received very little publicity but was much more effective than holding numerous press conferences against a particular government.
I therefore support this report, but there is still work to be done by the Commission and the Council in order to genuinely monitor what is being done, why it is being done and how it is being done.
Mr President, first of all I would like to thank the rapporteur and assure her that we will be supporting her report.
The European Union is right to have at its disposal a tough set of political and economic instruments which can be used against regimes around the world which violate the human rights of their people. But the European Union must be very careful when it comes to imposing political and economic sanctions.
The EU is the largest contributor to overseas development aid, but it must act with wisdom and prudence when it comes to sanctions. The effect of sanctions in Zimbabwe, Sudan and Burma, to name but three countries, has been very detrimental to ordinary people in those countries. So we must try and make sure that it does not affect the poorest and most oppressed in these countries but attacks and gets after the people who are leading these countries.
Some people have mentioned Cuba. I cannot understand why we have sanctions against Cuba. Cuba should be returned to normal trading: in 10 years' time Cuba would be a radically different country if we did that instead having of these ridiculous sanctions on the place.
We must be careful, as I said, when imposing sanctions, and when imposing economic and political sanctions they must be targeted at those who are in charge. Let us target their financial affairs abroad or their travel situation. Sanctions can be useful but they are limited, especially if they are only being used by European Union countries. UN sanctions are far stronger and can be far more effective.
I support this report but I do think that sanctions are limited. They can be effective, but we must also use prudence and wisdom when we implement them.
(EL) Mr President, under the pretext of human rights, the report under discussion proposes the most effective use of the unacceptable and inhuman weapon of sanctions and embargoes to impose the EU's policies by extortion and pressure on countries, peoples and governments that stand up to capitalist barbarity.
The cleverly targeted sanctions being proposed, in combination with the financing of non-governmental organisations as EU mercenaries, constitute the most shameless open intervention in countries' internal affairs. This violates even the basic principles of what remains of international law.
The report in practice adopts the embargo policy applied by the United States against Cuba under the Helms-Burton Act, which, among other things, obliges even third-country companies trading with the United States to abide by the sanctions it imposes.
This law and embargo have been condemned repeatedly by the overwhelming majority of UN members at General Assemblies. It amounts to the export of national law, which is an abuse and denial of the international principles and Charter of the United Nations.
Appealing to the UN and referring to human rights is a fig leaf covering up the EU's aggressive imperialist policy. It is incredibly hypocritical. We ask you: why do you not take any measures against Russia? We should not agree to that, of course. Why do you not take measures against China? We should not agree, of course, to your taking such measures. The explanation is that you have economic interests there. Those who introduced the human rights clause in the Agnoletto report have a great deal to answer for, because they gave the EU an alibi and pretext for its criminal policies against the people.
Those who are competent among us and responsible enough to solve their own problems are, we believe, the people themselves. They do not need self-appointed protectors, least of all the EU.
(PL) Mr President, the use of sanctions should become a real and effective part of EU foreign policy in the sphere of human rights. The conclusions incorporated into Mrs Flautre's report are well-intentioned. The policy of double standards used up to now needs to be changed. It makes sense to expand the application of the clause relating to human rights and democracy to cover all commercial agreements concluded by the EU with third countries. It is important to apply political and economic sanctions at the same time, with the former intended to hit hardest at sectors that constitute a strategic source of income for governments. When we apply sanctions, we should also support civil society and non-governmental organisations in the country in question.
I have the impression, though, that passing resolutions is not enough of a solution. Examples where individual Member States have been guided by their own specific interests and have violated EU solidarity provide the best evidence of this. Without genuine political will on the part of the EU Member States, resolutions will remain on paper only. The position of the EU authorities with regard to Russia's actions in Georgia will be a measure of whether EU foreign policy passes the test. It is no longer enough simply to announce relevant principles and demands; it is high time they started to be applied. That is precisely what this report is about, and I would like to express my sincere thanks to Mrs Flautre for that.
(ET) In my view, one of the most important topics in this report is benchmarking.
When we impose sanctions we also need to establish the benchmarks on how, when and under what conditions those sanctions are to be lifted. Without such benchmarks sanctions themselves are pointless.
Take Andijan as an example. For the first time the sanctions regime incorporated a policy mechanism of positive measures, which means that there was a six-month period before sanctions were applied and Uzbekistan had the choice of whether to comply with our criteria and the time in which to do so.
It is good that the positive mechanism was applied, but it too should be benchmarked: until there are very positive developments in the Andijan massacre the sanctions will not be lifted.
This brings me to the next important point raised in the report. Namely, the establishment of an independent group of experts on sanctions, who would assess the types of sanctions and when they should be imposed.
Consideration must also be given to the symbolic significance of sanctions, something which I experienced in Uzbekistan. It is difficult to quantify. Despite the fact that the effect in practice there was not great, for example the visa system (the officials, mostly those against whom it had been imposed, had left) and the arms embargo (arms were not supplied there), they had great symbolic value. That was the view expressed by everyone, from the taxi driver to the minister.
Mr President, the European Union's foreign policy has been a pioneer of a positive conditionality model - the 'method of the carrot' -implementing it successfully in relations with its candidate countries.
Unfortunately, rewarding progress in the field of human rights in developing countries has not always proven to be the most effective measure to encourage them to move forward, as new players have emerged in the international arena practising political dumping. China's policy in Africa, for example, does not hold any reference to human rights or democracy. But instead of backing down on the fundamental values of the EU, we should not be afraid of applying the 'method of the stick' where necessary to show that, when certain basic requirements are not met, there will also be dire consequences that third parties are wisely advised to avoid.
(PL) Mr President, the use of double standards in the sphere of violation of human rights is a disaster for the EU. For a long time now, and also recently in the context of Russia's aggression against Georgia, we have been dealing with a situation in which a special lightweight tariff has been used for countries that, despite being dictatorial or semi-dictatorial, are rich or large, and for countries that are violating human rights but are less important from a European aspect, or for American business.
We should not give up the instrument of sanctions against countries that violate human and citizens' rights and show contempt for European standards in that area. This instrument should not, however, be devalued - we should use it flexibly. In this context we should not reject the threat of the possible use of sanctions against Russia for the war in the Caucasus.
To conclude, I am very glad that we wish to recognise the conscious infliction of damage to the environment as a violation of human rights. Colleagues from Finland, Sweden and the Baltic States are talking in this context of the potential dramatic environmental consequences of the investment in the Nord Stream gas pipeline on the bed of the Baltic Sea.
(PT) Mr President, Europe needs a major change to take rights seriously. Smart and effective sanctions need to be linked to a structural and systemic response. Europe needs more unity. The myth of borders still makes its presence felt at the table when we are making decisions. Also seated around it are post-colonial nostalgias and current interests. Yet human rights require European authority and more intensive and extensive inclusion. A new Europe is not a Europe where each one decides what they want and how they want it. A new Europe is a single body and in human rights has not merely an end, but the very instrument for its geopolitics.
The path is simple: a strong European political centre, a European Parliament with the power to decide, shared responsibility in the diplomatic dealings of the Member States in defending human rights, with the European Commission steering this task, more political and less bureaucratic European Commission delegations in third countries, pressure on the World Trade Organization to research the democratic dignity of its members, promotion of organisational structures identical to those of the Union, intensive dialogue with the African Union and the Union of South American Nations and other regional groupings, pressure on reform of the United Nations with the European Union playing a key role, creation of an internal strategy against dependence, centred on a single energy policy and a consistent defence policy.
Ladies and gentlemen, we need a policy revolution in this area of human rights.
(DE) Mr President, the current debate on possible sanctions against Russia in reaction to the conflict in the Caucasus once again shows how irresponsibly sanctions are sometimes handled. It is questionable whether they are legitimate as an all-purpose, non-differentiating instrument and unclear when and how their effectiveness is in fact guaranteed.
It is particularly important to evaluate the effectiveness of EU sanctions correctly. They should not be deceptive; on the contrary, they must be tailored. Repressive regimes are often responsible. What evaluation criteria are applied remains a central question, despite all efforts. When do sanctions actually lead to a change in behaviour? Instead of ad hoc sanctions being imposed, I would like an EU strategy resulting in a coherent and sustainable sanctions policy. There would have to be a consensus here on their optimum conditions of use, however. An effective sanctions strategy is still lacking up to now.
This report, however, is a step in the right direction. The European Parliament is currently the most important agent for promoting human rights. EU sanctions ought not to be an aggressive political instrument, but should be there in the people's interest. Sanctions that punish the civil population are counterproductive and miss the actual point.
(RO) Sanctions represent one of the instruments the Union can use to implement its human rights policy.
Nevertheless, as the Rapporteur also noticed, the absence of a study regarding the impact of the sanctions policy provided by the European Union makes the assessment of this policy's effects and effectiveness on the ground difficult and, consequently, indicates a lack of transparency, coherence and even legitimacy of Community sanctions.
As long as the European Union does not speak with only one voice in its common security policy, it is very difficult for us to impose efficient and systematic Community sanctions. It is regrettable that the Union and the Member States have not used the sanctions systematically; this is why I consider, Mr. President, that the creation of a coherent strategy for the sanctions policy is required, in order to respect human rights, a strategy that would take into account the agreements and clauses already signed, avoiding the double standard and thus contributing to the increase in the Union's credibility.
I congratulate Mrs. Flautre for this report.
(PL) Mr President, in international law there is a Latin principle that goes like this: 'par in parem non habet imperium'. This means that a state cannot judge another state or impose sanctions on it, but that is in the past, that is history. International society, guided by common sense and rationalism, has completed an enormous about-turn. The primitive sanctions that states used to use against each other according to the retaliation principle, following the Biblical principle, drawn from the Old Testament, of 'an eye for an eye, a tooth for a tooth', has been replaced by the excellent mechanism of collective, organised sanctions whereby procedures decide on who may use this mechanism, when and how. I am glad that the European Union is working out an ever more refined mechanism for applying sanctions, which includes differentiation to take account of the situation and the level of blame.
There are two things I should like to emphasise. I am in favour of wise and intelligent sanctions that are sensibly applied, but I am against what are called preventive sanctions. In my view, preventive sanctions are an abuse. Secondly, I would like to appeal for us to give greater attention to society, to our citizens, by informing them that sanctions are not a primitive punishment, but a natural, healthy reaction to a serious violation of the law, and that they serve to defend democracy.
(DE) Mr President, Commissioner, I should like to pick up on a subject that several Members have addressed. Sanctions should not be wrongly targeted. In particular they should not harm the poorest of the poor. Here we have something that has been developing for quite some time, but we have to continue along this path. In the past we have seen again and again that corrupt regimes contemptuous of human rights very often have the attendant symptoms of very large amounts of public money being converted as a rule into private capital and then put on hold somewhere in fabulous accounts until the respective member of the regime is able to retrieve and enjoy this money.
This involves us similarly seeking and finding worldwide cooperation, such as in the approach we have created at the International Criminal Court. The European Union can play an important role here in ensuring that the fruits of this policy do not arrive where we do not want them to arrive.
(HU) Mr President, I congratulate Mrs Flautre on her excellent, balanced report. I can see three cases where the European Union is applying double standards. On the one hand, there are double standards when we weigh up two small countries, of which one opposes us and is hostile and the other declares itself to be pro-Western and pro-Europe. We see double standards between small countries and the bigger powers, Russia and China, because that is when economic interests come into play. And there is a third double standard, which raises the question of our credibility and whether the European Union has the right to criticise third countries with regard to human rights and minority rights when there are some countries in the Union where several hundreds of thousands of people do not have nationality, like two of the Baltic States, or when there is a leading power in the European Union whose constitution still rejects the recognition of regional languages. Thank you for your attention.
(HU) Mr President, I would like to join those who have drawn attention to double standards and inconsistency, and I would like to draw Mrs Flautre's attention to point 22 of the report, concerning the substantiation of the country reports and the legality of sanctions or of a sanctions policy. In September 2004, this House made a decision to send a fact-finding mission to Vojvodina, the northern part of Serbia, which is not only a human rights matter but also a solidarity matter since there are very many Hungarians, and also Romanians and Germans, living there who ended up there through the storms of history. We examined the grave human rights situation there. And this decision said that the Subcommittee on Human Rights would investigate it. This has not happened, even after three and a half years. I would therefore ask that the subcommittee investigate this grave situation in accordance with the decision, because it is only then that Parliament will be able to draw the attention of the Council and the Commission to the actual situation and to assume a role in the sanctions policy.
President-in-Office of the Council. - (FR) Mr President, ladies and gentlemen, I would like to begin by responding to Mrs Flautre, also to Mr Romeva I Rueda and to those who spoke of the need to have an appraisal, to have an evaluation and impact assessments. This does indeed seem very important to me, and the Council shares Parliament's concern to be able to take these sanctions decisions, and to update them, on the basis of the best possible information. The existing measures are regularly re-evaluated on the basis of impact assessments and the Council bases its decisions as often as possible on reports from the heads of mission in the country, who are best placed to judge their effectiveness.
The Council has also considerably developed its consultations with local and international non-governmental organisations, and today Parliament has shown that it has a very important role to play in this evaluation.
What is also true, however, is that sanctions are an instrument that must remain political in nature. We do need to have a strategy from the point of view of methodology, but we cannot fence ourselves in, nor can we give the process an automatic nature - I just want to say that as clearly and responsibly as possible here - therefore there will always be differences in our assessment. To answer Mrs Koppa as well, whose speech was very sophisticated, sanctions remain a political instrument. They are not the only instrument for promoting human rights. There are two other instruments which stigmatise the countries they are targeting less, but which are also a tool for promoting human rights, and these are the conditionalities provided for in the enlargement policy of the Stabilisation and Association Process with the Balkans and the Neighbourhood Policy, and mandatory human rights clauses in all the agreements that the European Union enters into with third countries or groups of countries, the violation of which can lead to the suspension of these agreements.
I would like to reassure Mrs Koppa that there is no embargo on pharmaceutical products, but a system of control where these products have dual uses and are therefore subject to the non-proliferation regime. The Council shares the view of many that sanctions should remain targeted and should not affect civilian populations.
Mr Cappato and Mr Gawronski also raised an important issue, and several speakers came back to the question of environmental damage. At the moment, damage to the environment does not feature among the objectives of the common foreign and security policy, so it is true that from that point of view, it is not taken into account and we should be thinking about whether to include damage to the environment where it constitutes a threat either to international security or to the rights of people, to human rights. That is a discussion we need to start. I would also like to say to Mr Cappato that in the cases mentioned, energy sanctions have already been used by the European Union and this has been in a variety of circumstances.
I just wanted to go over a few cases that several of you mentioned: recent events, obviously. Concerning the war between Russia and Georgia, I would say very clearly here that sanctions cannot achieve their aim if the consequence is to break off all contact with the country concerned, in this case Russia. Finally, we also need to think about whether imposing sanctions in this case would be in Georgia's interest. I would ask you all to think about that.
I will also come back to what has been said about the benchmarking process. It was mentioned by Mrs Saks. It is a very important issue, particularly as regards Uzbekistan; it is true, having been there for a conference on Central Asia and the European Union's presence in Central Asia. When I was there I also met Mrs Tadjibaeva, a political prisoner, who has now been released; we hope that her health will improve and she can be given the proper care, but I was also able to see that a good benchmarking policy meant that progress could be achieved and that there was commitment from the authorities to meeting more fully the criteria defined by the European Union. As it happens, we will be returning to the country in October.
As regards Cuba and those who mentioned it, I would like to remind you that the sanctions against Cuba were lifted in June 2008, which is not stopping us from keeping up rigorous monitoring of human rights developments in the country.
Those were the clarifications I wished to make at the end of this extremely detailed and rich debate, which demonstrates the necessity of Parliament's involvement.
Member of the Commission. - Mr President, I think this was a very useful discussion which highlighted a number of very important issues that we have to reflect upon when we opt for sanctions, because sanctions are just one of our foreign policy tools. We always have to apply them, after careful overall reflection, in conjunction with all other tools, including development work or political and economic reform in third countries. With all these tools we want to achieve one thing: upholding and promoting human rights.
Mrs Flautre's report clearly shows that we need to refine this instrument further and make sure that our system of sanctions is in itself fully in line with international law, and does not violate fundamental human rights we all subscribe to. I believe that our courts - as indeed the European Court of Justice has done today - contribute substantially to developing our sanctions system while at the same time safeguarding fundamental principles like the rule of law and due process. Again, we should promote human rights and save the wider population, not punish them, either economically or otherwise.
This is very important. I shall repeat, therefore, that we must target sanctions at those responsible for human rights violations and - as Mr Rack said - opt for instance for freezing accounts and visa bans so as to deprive those leaders or those responsible for human rights violations of any positive possibilities.
A number of speakers, indeed Mrs Flautre herself, have also asked for a proper evaluation of EU sanctions and have suggested the development of a certain methodology. I think Jean-Pierre Jouyet has already briefly referred to the work done in this respect in the Council, which I would like to support, and in particular I think we should improve somewhat on the ex ante evaluation before imposing sanctions. Here I could also offer again the services of our delegations because they are sur place and they have a very good knowledge of what is going on; contributions by civil society and human rights organisations are certainly very useful there.
With regard to coherence I would like to say that sanctions are an important tool, but they must be complemented with a proactive approach in our development work: support for human rights institutions, political reform, promoting of civil society. Burma/Myanmar is a good example of that. Sanctions are there while, at the same time, keeping open the possibility of working with NGOs and human rights organisations. I think this is one important way forward.
rapporteur. - (FR) Mr President, I am pleased that this discussion has been held and about what each of you, and the President-in-Office of the Council and the Commission, have contributed.
I believe that through this discussion, something resembling a common philosophy is emerging. I have heard many calls for a more consistent policy, a more credible policy, which avoids double standards, and it seems to me that these are the issues we need to keep working on. I learned a lot in writing this report, through discussions with various people. I truly believe there is still a lot of work to do, and that the basis of this future work shall and must be a comprehensive and exhaustive evaluation of the current sanctions policy because, when the question is asked - and we see it today with Russia - things immediately get very heated, and the media are instantly on the lookout. We therefore need a very solid philosophy and we really have to be in step and in agreement about our procedures and policy.
I think that to do this - I am coming back to the question of the network of experts - it is not a matter of using technical expertise to replace sensitive political decisions, but of ensuring that the sensitive political decisions are based as far as possible on objective information. When you engage in a sanctions policy, you have to see it through and to respect what many of you have called 'completely objective benchmarks', which let you measure the real effectiveness of the sanctions.
I believe we are making really concrete progress. There are still a few points to be clarified - you will all have realised this from several of the speeches - and these were the reason for my abstention in the Committee on Foreign Affairs. I think, ladies and gentlemen, that we cannot sell ourselves short on requirements for full respect for human rights and international law in drawing up blacklists, in putting people's names on these lists or taking them off. The Court of Justice judgment you have just talked about, Mr Jouyet, fully encourages us to pursue this.
Ladies and gentlemen, I invite you to adopt, not a perfect report, but a very honourable report of which we can be proud, and which will be a good working tool.
The debate is closed.
The vote will take place on Thursday 4 September 2008.
Written statements (Rule 142)
in written form. - (BG) Mr. Pöttering, Ms Flautre, most of you have been in opposition at one moment or another of your political career. You are familiar with this experience - the incumbent pretend that you do not exist while you denounce them for their thefts and [shady] deals. In Bulgaria, however, heirs to terrorists and outright fascists are currently in power.
These are the parties that constitute the three-party coalition in Bulgaria: godless individuals who bombed churches to make an impression on the Comintern, such as the Bulgarian Socialist Party (BSP) is; a party compiled around the heir of Boris III who involved Bulgaria in World War II and did not miss kissing with Hitler - these are the thieves from the Simeon II National Movement (SNM) - and, finally, the anti-constitutional Muslim party of the Movement for Rights and Freedoms (MRF) which consists of terrorists who blew up railway carriages for mothers with children just about twenty years ago.
On 30 July 2008 these incumbents beat up my colleague Dimitar Stoyanov. A medical examination established 34 injuries sustained from the thugs in police uniforms.
Against the backdrop of the EU effective policy for the application of sanctions in cases of gross violation of human rights, about which you speak in your report, I insist that this Parliament and each of its Members voice an opinion in respect to this shameful for all of us incident, and severely condemn the governing mafia in my country.
in writing. - The criminal justice system serves to punish, deter and to rehabilitate the offender. In the same way sanctions broadly serve the same purposes. Our criminal justice systems may punish, but how successful they are in deterring and rehabilitating is open to question. Likewise, sanctions often have limited impact on deterring and rehabilitating nations which break international law and violate human rights.
Research based on the effectiveness of over 100 instances of economic sanctions since World War I has shown that they are most likely to be effective if: the change we demand is modest; large powerful nations or groups of nations act against a weaker nation; the target nation is truly dependent on trade with those imposing the sanctions; sanctions are imposed quickly and damage to the imposer of sanctions is limited.
When the EU does impose sanctions they should be precise and well targeted. Measures to consider include: freezing of financial assets, ban on transactions, investment restrictions; trade restrictions on particular goods; travel restrictions; diplomatic constraints and cultural and sports restrictions.
It is vital that the EU reviews its sanctions policy, not only with the aim of achieving the desired changes in offending nations, but also to ensure its own credibility.
in writing. - (FR) The European Parliament, playing at being the UN, is claiming to establish the reign of human rights throughout the world. It would do better to keep its own house in order.
In France, Belgium, Germany, Austria, thousands of citizens, including academics, public lawyers and elected representatives chosen by their fellow countrymen, are tried, sentenced, ruined, removed from employment, imprisoned and accused of racism for criticising immigration, accused of xenophobia for defending legitimate national preference, accused of revisionism for criticising the 'official' but changing truths of contemporary history, accused of homophobia for expressing a legitimate preference for natural families, which are the only ones capable of passing on life.
This political and judicial persecution even extends to lawyers. In Germany, Sylvia Stolz was arrested for defending her client's views in court. In France, the Council of the Paris Bar Association, by rejecting the honorary membership of retired lawyer Eric Delcroix instead of taking his defence, brought dishonour on itself.
Judges like Estoup in Versailles, Schir in Lyon and Cotte in Paris are vying to get these arbitrary laws extensively applied out of disregard for any principles that protect freedom. Most of all, however, some of those responsible for this freedom-killing legislation sit in this Parliament. It is at them that our indignation should be directed first of all.
in writing. - The European Union is based on values, such as democracy and respect for human rights. Protecting and speaking up for these is the core of any policy made in the European Union.
Human rights have been mainstreamed into the EU's foreign policy. Nevertheless, all too often the EU is not speaking with one voice and lacks the ability to react fast and efficiently on massive violations of human rights.
Sanctions are part of the human rights policy, yet they are not applied equally. The EU should not turn a blind eye and make exceptions for big countries, such as Russia and China, which is in fact trading human rights for economic benefits.
Economic relations with third countries have to be carefully considered in cases of continuing human rights violations, which have to be met with sanctions and the freezing of further negotiations.
Therefore, I strongly call upon the Commission and the Council to react with determination, unity and strength. Furthermore, I call on the EU to apply the human rights policy equally and to set sanctions on every country where massive human rights violations are proven.
in writing. - (FI) Mr President, I wish to thank the rapporteur, Mrs Flautre, for a balanced and worthy report, whose insistence on the re-evaluation of EU sanctions and research as part of the EU's wider human rights policy is only right and proper. As long as we lack information based on large-scale research, the debate on the effectiveness or ineffectiveness of sanctions will remain a fruitless task.
Sanctions can be of significance in human rights policy in two complementary ways. On the one hand, they are a moral message from the European community of values and, as such, a valuable signal. On the other hand, they can have a tangible impact on the development of the target state. Both these aspects have definitely been important in cases where actual lasting results have been achieved, for example in the dismantling of South Africa's apartheid policy.
It is probably obvious, however, that sanctions alone cannot achieve results like this. For a country's human rights and political situation actually to change permanently, the coordination and comprehensive use of the instruments of human rights policy are required. Parliament has stressed before how important it is to have a more effective assembly for human rights policy.
In order to avoid human catastrophes, we should look into the possibility of more focused sanctions, which target, in particular, a country's leaders and groups who violate human rights. We should be wary, in particular, of the sort of crippling measures that destroy chances for small and medium-sized enterprises to grow.
My own question here is what criteria should be used to impose sanctions. It is regrettable that all too often, behind the evaluation of sanctions, one can discern a concern over how appropriate they might be, which is based on the Union's commercial interests.